DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 9/30/2021, is acknowledged. Claims 1 and 7-8 are amended; claims 3-6 are canceled.  No new matter is added.  Claims 1-2 and 7-9 are currently pending, claim 9 is withdrawn.
The rejection of Claims 3-8 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (US 2014/0109723)(previously cited) in view of Kondoh (US 5824923)(previously cited).
Claim 1, Ishimoto teaches a sintered friction material for a high-speed railway that is suitable for brake lining, the material produced by mixing Fe powder and various additives with Cu powder, and compacting and sintering them, resulting in a material comprising a Cu matrix, and thus teaches a “sintered friction material for railway vehicles that is a sintered material of a green compact” and “Cu, which forms a matrix of the sintered friction material.” ([0034, 0051, 0061]).
Ishimoto teaches a material with compositional ranges, in mass%, and a specific embodiment as detailed below ([0025], [0047], [0058]; Table 1).

Instant Claims
Ishimoto
Cu
50.0 – 75.0 (claim 1)
50 or more ([0025])
Graphite
5.0 – 15.0 (claim 1)
5 – 15 ([0025])
SiO2 (silica), magnesia, zircon, zirconia, mullite, silicon nitride*
1.5 – 15.0 (claim 1)
0.5 – 10.0
([0058])
W, Mo*
3-30
-
Ferrochromium, ferrotungsten, ferromolybdenum, stainless steel*
2-20
-
MoS2
0 – 3.0
(claims 7-8)
0.3 – 7.0 ([0025])
Fe
0 – 20.0 (claims 7-8)
7.5 ~ 63 ([0047])

*one or more selected from
Thus, Ishimoto teaches compositional ranges overlapping, the same as, or falling within each of the instantly claimed ranges of Cu, graphite, and silica. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to the limitations “one or more selected from the group consisting of W and Mo contained in the form of particles: 3.0 to 30.0%” and “one or more selected from the group consisting of ferrochromium, ferrotungsten, ferromolybdenum, and stainless steel: 2.0 to 20.0%” a particle of ferrotungsten or ferromolybdenum is interpreted to constitute W or Mo “contained in the form of 
Ishimoto is silent as to the addition of “one or more selected from the group consisting of W and Mo contained in the form of particles: 3.0 to 30.0%” and “one or more selected from the group consisting of ferrochromium, ferrotungsten, ferromolybdenum, and stainless steel: 2.0 to 20.0%.”
Kondoh teaches a sintered friction material comprising a copper alloy base and hard particles, where the hard particles in a content amount within the range of 10 to 30 wt. % (Abstract). Kondoh teaches that the hard particles are uniformly dispersed in the matrix of the original copper alloy powder, and that the hard particles can be selected from the group consisting of FeMo, FeCr, FeTi, FeW, and FeB (C6/L50-57). Kondoh further teaches that the hard particles suppress generation of agglutination or agglomeration with a counterpart when friction sliding at room or high temperature, improve seizure resistance and serve to improve the coefficient of friction (C3/L16-19, L43-45, C5/L1-4). One having ordinary skill in the art would be motivated to add hard particles, like the iron series intermetallics, to the copper based sintered friction material in order to maximize the suppression of agglomeration and the improvement of the coefficient of friction. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the copper-based sintered friction material of Ishimoto, to add particles of iron series intermetallics, in particular FeMo and/or FeW, as taught by Kondoh, in order to maximize the suppression of agglomeration and the improvement of the coefficient of friction because by adding in the iron intermetallics into the sintered friction material, the iron intermetallics will be in direct contact with the opposing surface and in that way suppress the generation of agglutination or agglomeration with a counterpart when friction sliding at room or high temperature, improve the seizure resistance and serve to improve the coefficient of friction.  Furthermore, it would have been obvious to one of ordinary skill in the art to select a content 
With respect to claim 2, the Examiner notes that the claim as-recited constitutes a “product-by-process” claim. The courts have held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (See MPEP 2113 (I)). In the instant case, the claimed sintering temperature is not described or would be understood to impart additional structure beyond what is already recited in claim 1. As such, the claim is considered to be met because Ishimoto teaches a sintered product.
Nevertheless, and in the interest of compact prosecution, Ishimoto discloses wherein the sintering temperature is equal to or higher than 1000 °C which touches the claimed range “a temperature ranging from 800 to 1000°C” ([0033])(See MPEP 2144.05 (I)). 
With respect to claims 7-8, Ishimoto teaches a sintered friction material comprising contents of molybdenum disulfide and Fe, overlapping the instantly claimed ranges, and specific examples, such as Ex. 8 (Table 1) with contents falling within the claimed range.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive.  
In response to Applicant’s amendments to Claim 1, including the amendment reciting “one or more selected from the group consisting of W and Mo contained in the form of particles,” the rejection has been modified as over Ishimoto in view of Kondoh, removing prior art Takahashi.  That is, whereas 
Applicant’s arguments drawn to the teachings of Takahashi are moot in view of the removal of the prior art reference.  Furthermore, with respect to the limitations “one or more selected from the group consisting of W and Mo contained in the form of particles: 3.0 to 30.0%” and “one or more selected from the group consisting of ferrochromium, ferrotungsten, ferromolybdenum, and stainless steel: 2.0 to 20.0%” a particle of ferrotungsten or ferromolybdenum is interpreted to constitute W or Mo “contained in the form of particles,” respectively.  Thus, a material comprising particles of ferrotungsten or ferromolybdenum is interpreted to meet both limitations, as amended.  The limitations, which recite differing mass% contents, are not deemed indefinite as the sintered material does not require, for example, ferrotungsten to meet the particles containing tungsten, but the claim does allow for an interpretation as stated above. Therefore, Applicant’s arguments that Ishimoto and Kondoh fail to teach these limitations are not found persuasive.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735